Citation Nr: 1720333	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 1989, and from February 1991 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the Huntington, West Virginia, Regional Office (RO) denied an increased rating for residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.

This matter was previously remanded by the Board for further development in June 2012.  However, as explained below, the Board finds that additional development is necessary.

In addition, the Veteran has submitted evidence indicating that his service-connected disability affects his ability to obtain and maintain gainful employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board notes that the Veteran's claim for TDIU was denied by the RO in April 2013.  However, in light of Rice, a claim for TDIU has been added to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Board notes that the Veteran's residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers were last examined in July 2012 and April 2013 pursuant to the Board remand instructions.  Significantly, these examinations showed range of motion findings but do not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the VA examination reports of record do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.

In addition, with respect to the Veteran's claim for a TDIU, the Board finds that this claim is inextricably intertwined with his pending claim for an increased disability rating.  The TDIU claim cannot be reviewed while this pending claim remains unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claim for an increased disability rating in excess of 10 percent for residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran to undergo VA orthopedic/muscle and neurological examinations, by appropriate medical professionals, at a VA medical facility to identify the nature, extent and severity of all manifestations of his service-connected residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.  The neurological examination should be conducted first, and the report of that examination should be furnished to the orthopedic/muscle examiner.

The entire claims file must be made available to each examiner designated to examine the Veteran, and each report of examination must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays and nerve conduction studies, if necessary) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, along with complete rationale for any conclusions reached, in a clear report.

Neurological examination-The examiner must identify all neurological impairment associated with the Veteran's residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers. For each identified neurological impairment, the examiner must assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.  The examiner must also discuss any functional impact on the Veteran's use of his right hand, to include any limitation of motion of any finger, grip strength, and dexterity of the hand.

Orthopedic/muscle examination-The examiner must conduct range of motion testing of the right hand, to include the thumb and fingers (expressed in degrees).  The examiner must render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination must record the results of range of motion testing for pain on both active and passive motion AND in both weight-bearing and nonweight-bearing, as well as the range of motion of the opposite undamaged joints.  If the fingers cannot be tested on "weight-bearing," or if any other such required testing cannot be performed, then the examiner must specifically indicate that such testing cannot be done and explain why this is so.

The examiner must also state whether there is evidence of a gap of one inch (2.5 cm) or more between any of the Veteran's right fingertips and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  He or she must also indicate whether the Veteran has functional loss associated with pain and/or weakness, to include with repetitive use and/or during flare-ups, comparable to ankylosis of any right finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable. 

Considering all clinical findings and assessments-to include with respect to functional loss associated with pain and/or weakness, to include with repetitive use and/or during flare-ups-the examiner must specifically indicate the extent to which the residuals of the Veteran's right hand disability impact the function of the right hand, to include whether such residuals actually or effectively result in loss of use of the hand.  Additionally, the examiner must indicate whether such residuals result in function comparable to amputation of any finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection).

The examiner must also discuss any functional impact on the Veteran's use of his right hand, to include any limitation of motion of any finger, grip strength, and dexterity of the hand.

2. To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998).

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




